Opinion issued September 17, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00773-CV
____________

ALDEN JOSEPH VERRETT, Appellant

V.

TERRY WHITE VERRETT, Appellee



On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2007-21238



MEMORANDUM OPINION
	On September 10, 2009, appellant, Alden Joseph Verrett, filed a motion to
dismiss his appeal.  The motion indicates that it is unopposed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  See Tex. R. App.
P. 42.1(a)(1).  
	Any pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.